Case 2:15-bk-28443-NB Doc 414-5 Filed 01/09/19 Entered 01/09/19 15:36:34          Desc
         Exhibit 5 - Schedule of Executory Contracts to be Rejected Page 1 of 2




                           EXHIBIT 5
Case 2:15-bk-28443-NB Doc 414-5 Filed 01/09/19 Entered 01/09/19 15:36:34                     Desc
         Exhibit 5 - Schedule of Executory Contracts to be Rejected Page 2 of 2


                                            Exhibit 5

                        Schedule of Executory Contracts to be Rejected

 Month-to-Month oral rental agreement between Cloudbreak Entertainment, Inc. and Bungalow
 Properties.

 Any executory contract between the Debtor and any third party, not specifically provided for in
 Exhibit 4 to the Plan Supplement, shall be deemed rejected pursuant to Section X.B.1 of the Plan.
